Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    260
    187
    media_image1.png
    Greyscale


in the reply filed on 4/11/2022 is acknowledged. The examiner notes that the elected species reads on claims 1-4, 8, and 18.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


An action on the merits of claims 1-4, 8, and 18 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species.


Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/US2019/024068, filed 3/26/2019, which claims priority to U.S. Provisional Application No.62/648,699, filed March 27, 2018.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-4, 8, and 18 are objected to because of the following informalities:
In claim 1, the language “n is n is 1, 2,..” should be written as “n is 1, 2,..”. Thus the claim and claims dependent on it are objected to. Additionally in claim 1 of the preamble, the word “comprising” should be removed since it could imply other structures may be included in the formula I besides what is written therein (e.g. A compound of Formula..). Correction is required.
In claim 8, species 28 and 60 having the text “2H3” should be written as “2H3”. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
At the end of claim 8, the language “wherein a form” is unclear since the preamble of claim 8 does not reference any “forms” thereof previously. Thus, the language is unclear and indefinite. The examiner recommends that this language is removed from the claim to obviate the issue.
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over US Patent 11,326,165 which in turn is related to WO 2019/028440-mentioned in IDS.
Patent ‘165 teaches claimed example 26 below and compositions thereof (see col. 211, example 136 and claim 19, col. 653 for compositions):

    PNG
    media_image2.png
    177
    320
    media_image2.png
    Greyscale
wherein X = -NMe, B = substituted heterocyclyl, and R3 = hydroxyl and heteroaryl wherein n = 2.





Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624